DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 9-24 are pending. Claims 1-8 have been canceled as per Applicants' request. Claims 9-24 have been added as per Applicants' request.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2020 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PERFORMING OF WRITES AND DATA COMPACTION IN PARALLEL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-14 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,940,233. Although the claims at issue are not identical, they are not patentably distinct from each other because
Current Claims
US 9,940,233
9. A controller for controlling a nonvolatile semiconductor memory comprising a plurality of blocks, the blocks including one or more first blocks, a plurality of second blocks that differ from the first blocks, and a third block, each of the blocks being a unit of an erase operation of the nonvolatile semiconductor memory,


the controller being configured to: receive a write request from a host device, the write request designating a size of first data;


perform a write operation of the first data to the first blocks in response to the write request; and


perform a compaction operation of reallocating second data stored in the second blocks to the third block that stores no valid data and treating the second blocks as free blocks,


wherein the second data has been written in the second blocks before receiving the write request, and

the controller is configured to perform at least a part of the compaction operation during a period of time starting from the receiving of the write request and ending at a completion of the write operation of the first data.
1. A memory system comprising:
a nonvolatile semiconductor memory comprising a plurality of blocks, the blocks including one or more first blocks, a plurality of second blocks which differ from the first blocks, and a third block, each of the blocks being a unit of an erase operation of the nonvolatile semiconductor memory; and

a controller circuit configured to receive a write request from a host device, the write request including a size of first data to be written to the memory system, wherein

the controller circuit is configured to perform a write operation of the first data to the first blocks in response to the write request;

the controller circuit is configured to perform a compaction operation of reallocating second data stored in the second blocks to the third block which stores no valid data and treating the second blocks as free blocks;

the second data has been written in the second blocks before receiving of the write request; and


the controller circuit is configured to perform at least a part of the compaction operation during a period of time starting from the receiving of the write request and ending at a completion of the write operation of the first data.
10. The controller of claim 9, wherein the completion of the write operation of the first data is delayed due to the at least part of the compaction operation.
2. The memory system of claim 1, wherein the completion of the write operation of the first data is delayed due to the at least part of the compaction operation.
11. The controller of claim 9, wherein the controller is configured to start the compaction operation before the receiving the write request.
3. The memory system of claim 1, wherein the controller circuit starts the compaction operation before the receiving of the write request.

4. The memory system of claim 1, wherein the controller circuit uses first information indicative of a position of writing the first data in the first blocks and second information indicative of a position of writing the second data in the third block.
13. The controller of claim 9, wherein, in response to the write request from the host device, the controller is configured to perform the write operation of the first data to the first blocks and the compaction operation to the second blocks for a future write request in parallel.
5. The memory system of claim 1, wherein in response to the write request from the host device, the controller circuit performs the write operation of the first data to the first blocks and the compaction operation to the second blocks for future write request in parallel.
14. The controller of claim 9, wherein, in response to another write request including another data from the host device, the controller is configured to perform the write operation of the another data to the second blocks.
6. The memory system of claim 1, wherein in response to another write request including another data from the host device, the controller circuit performs the write operation of the another data to the second blocks.
17. A method of controlling a nonvolatile semiconductor memory comprising a plurality of blocks, the blocks including one or more first blocks a plurality of second blocks that differ from the first blocks, and a third block, each of the blocks being a unit of an erase operation of the nonvolatile semiconductor memory,


the method comprising: receiving a write request from a host device, the write request designating a size of first data,



performing a write operation of the first data to the first blocks in response to the write request; 


performing a compaction operation of reallocating second data stored in the second blocks to the third block that stores no valid data and treating the second blocks as free blocks; and 


performing at least a part of the compaction operation during a period of tune starting from the receiving of the write request and ending at a completion of the write operation of the first data,

wherein the second data has been written in the second blocks before receiving of the write request.

a nonvolatile semiconductor memory comprising a plurality of blocks, the blocks including one or more first blocks, a plurality of second blocks which differ from the first blocks, and a third block, each of the blocks being a unit of an erase operation of the nonvolatile semiconductor memory; and

a controller circuit configured to receive a write request from a host device, the write request including a size of first data to be written to the memory system, wherein

the controller circuit is configured to perform a write operation of the first data to the first blocks in response to the write request;

the controller circuit is configured to perform a compaction operation of reallocating second data stored in the second blocks to the third block which stores no valid data and treating the second blocks as free blocks;

the controller circuit is configured to perform at least a part of the compaction operation during a period of time starting from the receiving of the write request and ending at a completion of the write operation of the first data.



2. The memory system of claim 1, wherein the completion of the write operation of the first data is delayed due to the at least part of the compaction operation.
19. The method of claim 17, wherein the compaction operation is started before the receiving the write request.
3. The memory system of claim 1, wherein the controller circuit starts the compaction operation before the receiving of the write request.
20. The method of claim 17, further comprising: using first information indicative of a position of writing the first data in the first blocks and second information indicative of a position of writing the second data in the third block.
4. The memory system of claim 1, wherein the controller circuit uses first information indicative of a position of writing the first data in the first blocks and second information indicative of a position of writing the second data in the third block.
21. The method of claim 17, wherein, in response to the write request from the host device, the write operation of the first data to the first blocks and the compaction operation to the second blocks for future write request are performed in parallel.
5. The memory system of claim 1, wherein in response to the write request from the host device, the controller circuit performs the write operation of the first data to the first blocks and the compaction operation to the second blocks for future write request in parallel.
22. The method of claim 17, further comprising: performing, in response to another write request including another data from the host device, the write operation of the another data to the second blocks.
6. The memory system of claim 1, wherein in response to another write request including another data from the host device, the controller circuit performs the write operation of the another data to the second blocks.


Claims 15, 16, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,940,233 in view of U.S. Patent No. 10,783,072.
Current Claims
US 10,783,072
15. The controller of claim 9, wherein the controller is configured to manage address conversion information and receive a write request from a host device, the address conversion information includes a physical address of the nonvolatile semiconductor memory and a logical address in association with each other, and the write request designates a first logical address of the first data.
a controller circuit configured to manage address conversion information and receive a write request from a host device, the address conversion information containing a physical address of the nonvolatile semiconductor memory and a logical address in association with each other, the write request designates a first logical address and first data;
16. The controller of claim 15, wherein the write operation of the first data to the first blocks 

in the compaction operation, the controller is configured to change the physical address corresponding to a second logical address in the address conversion information from a second physical address to a third physical address, the second logical address being a logical address of a part of the second data, the second physical address being a physical address of the part of the second data in the second blocks, the third physical address being a physical address of the part of the second data in the third block.



in the compaction operation the controller circuit changes the physical address corresponding to the second logical address in the address conversion information from a second physical address to a third physical address, the second logical address being a logical address of a part of the second data, the second physical address being a physical address of the part of the second data in the second block, the third physical address being a physical address of the part of the second data in the third block;

a controller circuit configured to manage address conversion information and receive a write request from a host device, the address conversion information containing a physical address of the nonvolatile semiconductor memory and a logical address in association with each other, the write request designates a first logical address and first data;
24. The method of claim 23, wherein the write operation of the first data to the first blocks includes a write operation of the first data to a first physical address in the first blocks, the method further comprises changing,

in the compaction operation, the physical address corresponding to a second logical address in the address conversion information from a second physical address to a third physical address, the second logical address being a logical address of a part of the second data, the second physical address being a physical address of the part of the second data in the second blocks, the third physical address being a physical address of the part of the second data in the third block.
the controller circuit performs a write operation of the first data to a first physical address in the first blocks in response to the write request;



in the compaction operation the controller circuit changes the physical address corresponding to the second logical address in the address conversion information from a second physical address to a third physical address, the second logical address being a logical address of a part of the second data, the second physical address being a physical address of the part of the second data in the second block, the third physical address being a physical address of the part of the second data in the third block;


It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the address translation and use of address in the compaction operation in US 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) filed against US 9,940,233 and US 10,783,072 may be used to overcome the nonstatutory double patenting above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136